ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                           )
                                       )
Scientific Research Corporation        )           ASBCA No. 59745
                                       )
Under Contract Nos. N00014-05-C-0080   )
                     FA9453-05-C-O 177 )
                     DAAB07-03-C-K615 )

APPEARANCES FOR THE APPELLANT:                     Thomas A. Lemmer, Esq.
                                                   Kelly P. Garehime, Esq.
                                                    McKenna Long & Aldridge LLP
                                                    Denver, CO

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Douglas R. Jacobson, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Bloomington, MN

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 28 May 2015


                                            /" MARK N. STEMPLER
                                               Administrative Judge
                                               Acting Chairman
                                               Armed Services Board
                                               of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59745, Appeal of Scientific Research
Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals